Case 1:15-cr-00252-PKC Document 1490 Filed 02/05/21 Page 1 of 1 PageID #: 26330




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                         15 Cr. 252 (PKC)
                          v.
                                                         NOTICE OF APPEARANCE
 HERNAN LOPEZ,

                                        Defendant.



               PLEASE TAKE NOTICE that the undersigned, an attorney admitted to practice

before this Court, hereby respectfully enters his appearance as attorney of record for Defendant

Hernan Lopez in the above-captioned proceeding and requests that all subsequent papers be

served upon him at the address below.

New York, New York
February 5, 2021
                                                            Respectfully submitted,

                                                            SEWARD & KISSEL LLP

                                                            By: __s/ Michael G. Considine____
                                                                  Michael G. Considine

                                                            One Battery Park Plaza
                                                            New York, New York 10004
                                                            Tel: (212) 574-1334
                                                            Fax: (212) 480-8421
                                                            considine@sewkis.com

                                                            Attorney for Defendant
                                                            Hernan Lopez
